
	
		I
		111th CONGRESS
		2d Session
		H. R. 4465
		IN THE HOUSE OF REPRESENTATIVES
		
			January 19, 2010
			Mr. Kissell (for
			 himself, Mr. Meeks of New York,
			 Mr. Massa,
			 Ms. Kilpatrick of Michigan,
			 Mr. Israel, and
			 Mr. Poe of Texas) introduced the
			 following bill; which was referred to the Committee on Veterans’
			 Affairs
		
		A BILL
		To amend title 38, United States Code, to direct the
		  Secretary of Veterans Affairs to take into account each child a veteran has
		  when determining the veteran’s financial status when receiving hospital care or
		  medical services.
	
	
		1.Determination of attributable
			 income for veterans with childrenSection 1722(f)(1) of title 38, United
			 States Code, is amended to read as follows:
			
				(1)The term attributable income
				means the income of a veteran for the previous year determined in the same
				manner as the manner in which a determination is made of the total amount of
				income by which the rate of pension for such veteran under section 1521 of this
				title would be reduced if such veteran were eligible for pension under that
				section, except that in determining such income, the Secretary shall treat as a
				child an unmarried person who—
					(A)is placed in the
				legal custody of the veteran as a result of an order of a court of competent
				jurisdiction in the United States (or possession of the United States) for a
				period of at least 12 consecutive months;
					(B)either—
						(i)has not attained the age of 21;
						(ii)has not attained the age of 23 and is
				enrolled in a full time course of study at an institution of higher learning
				approved by the Secretary; or
						(iii)is incapable of self support because of a
				mental or physical incapacity that occurred while the person was considered a
				child of the veteran under this subparagraph pursuant to subclause (i) or
				(ii);
						(C)is dependent on the veteran for over
				one-half of the person’s support; and
					(D)resides with the veteran unless separated
				to receive institutional care as a result of disability or incapacitation or
				under such other circumstances as the Secretary may by regulation
				prescribe.
					.
		
